Citation Nr: 0639314	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back 
disability. 

2.  Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1966.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied entitlement to 
service connection for a psychiatric disorder and determined 
that new and material evidence has not been received to 
reopen the claim for service connection for a back disorder.  
The September 2001 rating decision also denied service 
connection for a kidney disorder and determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a urinary tract infection.  The 
veteran filed a timely appeal for all issues except whether 
new and material evidence had been received to reopen the 
claim for service connection for a urinary tract infection.       

In January 2004, the Board denied entitlement to service 
connection for a kidney disorder and remanded the remaining 
issues to the RO for additional development.  

The Board notes that an August 2003 VA Form 21-22 appoints 
the Texas Veterans Commission as the veteran's accredited 
representative.  The Texas Veterans Commission has issued a 
VA Form 646 in response to the April 2005 supplemental 
statement of the case and in support of the claims on appeal.  
The Board notes that a written brief presentation by the 
American Legion dated October 2006 is of record.  The Board 
will not consider this statement since the American Legion is 
no longer the veteran's representative, and this statement 
was apparently submitted and associated with the claims 
folder in error.  This error does not prejudice the veteran 
since his properly appointed representative has submitted a 
statement in support of the veteran's appeal before the case 
was transferred to the Board and has participated fully in 
the representation of the veteran's interests in the appeal. 

The issue of whether new and material evidence has been 
received to reopen the claim for service connection for a 
back disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

A psychiatric disorder first manifested many years after 
service and there is no competent evidence which relates the 
disorder to service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in February 2001 and January 
2004.  The letters notified the veteran of what information 
and evidence must be submitted to substantiate the claim for 
service connection, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence that pertains to the 
claim to the RO.  The content of the letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although notice of VCAA notice elements (1) and (2) (notice 
of what evidence and information is necessary to substantiate 
the claim and notice that the claimant should provide any 
evidence in her or his possession that pertains to the claim) 
was provided to the veteran subsequent to the initial AOJ 
unfavorable decision, the Board finds that there is no 
prejudice to the veteran.  The veteran was provided with 
content-complying notice in January 2004.  After the last 
VCAA notice was provided, the veteran had over a year to 
respond to the notice and submit additional evidence in 
support of his claim.  The claim was readjudicated in April 
2005.  In fact, the claim had been pending for several yeas, 
and the veteran had adequate time to submit evidence in 
support of his claim.  The Board also points out that the 
veteran has not alleged any prejudice.  The Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.   
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
Board notes that as discussed in detail below, the 
preponderance of the evidence is against the claim, and 
therefore any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  The 
VCAA imposes a duty upon VA to seek relevant treatment 
records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).  All 
available service medical records were obtained.  The RO 
conducted searches for the veteran's VA mental health records 
since 1966, the year the veteran separated from service, to 
the present.  The veteran was advised to the results of the 
searches.  VA treatment records from the Oklahoma City, 
Muskogee, North Texas, and Salt Lake City VA medical 
facilities have been obtained.  There is no identified 
relevant evidence that has not been accounted for.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).  There is no competent evidence of a psychiatric 
disorder in service or an association between the current 
psychiatric disorder and the veteran's period of service.  
Thus, an examination is not warranted.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claim

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2006). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a psychosis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Discussion

The veteran asserts that he had problems with his nerves and 
anxiety while in service.  Review of service medical records 
show that an enlistment examination report is not of record.  
Service medical records show that in October 1966, the 
veteran underwent a neuropsychiatric screening as part of a 
naval disciplinary action.  Mental status examination 
revealed that the veteran presented himself in a rather 
carefree, unconcerned, but cooperative, relaxed and pleasant 
manner.  It was noted that he was definitely without service 
motivation.  The examiner concluded that the veteran was 
essentially an irresponsible, remorseless, hedonistic youth 
with severe authority problems and who cannot tolerate Navy 
discipline.  The examiner indicated that it appeared quite 
clear that any attempt to rehabilitate him for further 
successful duty would be futile, particularly in the short 
time he will be in confinement.  The veteran was regarded as 
an extremely poor restoration risk.  The impression was 
sociopathic personality.  Service separation examination 
reflects a diagnosis of sociopathic personality.  

The service medical records do not document complaints, 
treatment, or diagnosis of a VA recognized psychiatric 
disorder.  As noted above, sociopathic personality disorder 
was diagnosed.  However, personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  There is no competent 
evidence of a psychosis in service or a diagnosis of 
psychosis within one year from service separation.  

The evidence of record shows that the veteran was treated for 
depression in 1997. VA treatment records from the Dallas VA 
medical facility indicate that the veteran began treatment 
for depression in June 1997.  The VA treatment records note 
that the veteran was continued to be treated for depression 
in 1999 and 2001.  There is no medical evidence of treatment 
or diagnosis of a psychiatric disorder prior to 1997.  The RO 
searched for mental health treatment records dated from 1966 
to present from the VA medical facilities in Oklahoma City 
and Salt Lake City.  Mental health treatment records for the 
veteran were not found.  

There is no competent evidence of a link between the current 
diagnosis of depression and service.  The record shows that 
depression was first diagnosed in 1997, over 30 years after 
service separation.  The Board acknowledges the veteran's 
belief that his depression first manifested in service.  
However, his statements are not considered competent evidence 
sufficient to establish any such relationship.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the veteran is not shown, nor has he claimed, to be a 
medical professional, he is not competent to opine that his 
depression is causally related to his period of service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has not submitted any medical evidence which supports his 
contentions.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for a psychiatric disorder must be denied.  
The Board considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b). 



ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  


REMAND

The Board finds that the veteran did not receive proper VCAA 
notice for the application to reopen the claim for service 
connection for a back disability.  The Board observes that 
the claim to reopen was received by the RO in November 2000.  
The regulation applicable to claims to reopen, 38 C.F.R. § 
3.156(a), New and material evidence, was amended effective 
August 29, 2001.  In this case, since the claim to reopen was 
filed prior to August 29, 2001, the former provisions of 
38 C.F.R. § 3.156(a) are applicable.  But see the April 2005 
Supplemental Statement of the Case, which references the 
current regulation.  For claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).   

Additionally, the February 2001 and January 2004 VCAA notice 
letters did not notify the veteran of the definition of new 
and material evidence and did not notify the veteran of the 
information or evidence needed to substantiate the claim to 
reopen.  The VCAA letters only notified the veteran of the 
information and evidence needed to substantiate a service 
connection claim.  The provisions of the VCAA apply to claims 
to reopen.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 
(2002).  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Board also notes that in the January 2004 Board remand, 
the RO was directed to provide the veteran with proper VCAA 
notice as to the issues on appeal.  In Stegall v. West, 
11 Vet. App. 268 (1998), the Court held that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  On remand, the RO/AMC 
should provide proper VCAA notice for the application to 
reopen the claim for service connection for a back disability 
including notice of the former provisions of 38 C.F.R. 
§ 3.156(a). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
VCAA-compliant letter for the claim to 
reopen service connection for a back 
disability.  Such notice should: 1) 
inform him of the former definition of 
new and material evidence; and 2) inform 
him of the evidence that would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial.  

2.  Thereafter, the RO should review all 
of the evidence of record, including any 
new evidence, and readjudicate the claim 
on appeal.  If the benefit sought on 
appeal is not granted, an appropriate 
Supplemental Statement of the Case should 
be furnished to the veteran and his 
representative.  He should also be 
afforded an opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


